Case 3:16-cv-05928-BRM-LHG Document 40 Filed 06/03/19 Page 1 of 1 PageID: 1516




                                            June 3, 2019


 Via CM/ECF
 The Honorable Brian R. Martinotti
 United States District Court of NJ
 Clarkson S. Fischer Building and US Courthouse
 402 East State Street, Room 2020
 Trenton, NJ 08608

        RE:     Curto v A Country Place Condo Association, Inc.
                Case No.: 3:16-CV-5928
                Proposed Order in Accordance with L. Cv. R. 79.4

 Dear Judge Martinotti:

 I represent Plaintiffs in the above captioned matter. This matter has been remanded to the District
 Court from the Third Circuit. In accordance with L. Cv. R. 79.4, enclosed please find a proposed
 Order implementing the judgment and mandate of the appellate court.

 Thank you for your consideration.

                                              Respectfully submitted,


                                              Jose D. Roman

 cc: Angela Maione Costigan (via email)
